IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                  October 11, 2001 Session

          JAMES E. GUNTER v. U.C.H.R.A. AND KRISTI A. POORE

                     Appeal from the Circuit Court for Fentress County
                         No. 7681    Conrad A. Troutman, Judge



                     No. M1999-01591-COA-R3-CV - Filed June 27, 2002


        In this appeal, the appellant, Mr. Gunter, filed a claim for personal injury and property
damages against a local governmental entity in general sessions court. The governmental entity
orally moved to dismiss citing the Tennessee Governmental Tort Liability Act, which grants
exclusive jurisdiction over these cases to the circuit court. The general sessions court denied the
motion and transferred the case to circuit court, and that court dismissed the action based on the
statute of limitations. Mr. Gunter now appeals the dismissal of his case by the circuit court.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed and Remanded

PATRICIA J. COTTRELL, J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S.,
and WILLIAM B. CAIN , J., joined.

Michael A. Walker, Jamestown, Tennessee, for the appellant, James E. Gunter.

Lane Moore, Cookeville, Tennessee, for the appellees, U.C.H.R.A. and Kristi A. Poore.

                                           OPINION

        The plaintiff in the underlying action, James E. Gunter was involved in an automobile
accident on December 15, 1997, when his car was struck by the defendant/appellee, Kristy A. Poore.
At the time of the accident, Ms. Poore was employed by the Upper Cumberland Human Resource
Agency (“U.C.H.R.A.”) and was acting within the scope of her employment. Mr. Gunter filed a
complaint in general sessions court on December 14, 1998, one day before the statute of limitations
expired, against Ms. Poore and the U.C.H.R.A. seeking personal injury and property damages for
Ms. Poore’s negligent driving. Mr. Gunter then filed a motion to remove the case to circuit court,
which was granted by the general sessions court on May 13, 1999.
        U.C.H.R.A. filed an Answer in circuit court on June 16, 1999, in which it asserted that Ms.
Poore was immune from suit pursuant to the Tennessee Governmental Tort Liability Act (“GTLA”).1
In addition, U.C.H.R.A. moved for dismissal of the complaint arguing first that the circuit court had
exclusive jurisdiction over suits involving the GTLA and, since Mr. Gunter filed the case in general
sessions court, his suit should have been dismissed. Further, U.C.H.R.A. argued that the general
sessions judge erred by granting Mr. Gunter’s motion to remove the case because there was no
procedure in law, no case law authority, and no statute that allowed such a removal. U.C.H.R.A.
also argued that since the statute of limitations had run, Mr. Gunter could not proceed with his action
in circuit court.

      The circuit court granted U.C.H.R.A.’s motion to dismiss on October 6, 1999, from
which Mr. Gunter now appeals. That order stated:

         Governmental Tort liability cases are unique in that for years suits against a
         governmental agency could not be filed. In recent years the legislature has, under
         certain conditions, authorized these types of suits. Since this exception was created
         by the legislature, the Courts have held that [plaintiffs] must comply strictly to the
         statutes.

         In this case the parties acknowledge that the exclusive jurisdiction is with the Circuit
         [C]ourt. The issue in this case is whether the filing in General Sessions Court tolled
         the [Statute] of Limitations and/or the transfer related back to the time the suit was
         filed in General Sessions Court.

         It is the holding of the Court that since the General Sessions Court had no
         jurisdiction of the matter, it had no authority to transfer the same to Circuit Court.
         The statute of limitations had run prior to the transfer.

         The parties agree that U.C.H.R.A. is a governmental entity and, as such, it is immune from
suit except to the extent that the immunity has been removed by the legislature. In 1973, the
legislature passed the GTLA, which partially removed the immunity for entities like U.C.H.R.A.
While the Act partially removed immunity, it stated that any claim for damages “must be brought
in strict compliance with the terms of this chapter.” Tenn. Code Ann. § 29-20-201(c). The Act
requires that all actions be brought in circuit court, except for those arising in counties having a
population of more than 600,000, and that the action be commenced within twelve months after the
cause of action arises. Tenn. Code Ann. § 29-20-305 (b) (Supp. 1999).

        Mr. Gunter concedes that he did not file this action in circuit court within twelve months of
the accident. However, he contends that by filing the action in general sessions court he tolled the

         1
           U.C.H.R.A. based this a ssertion on the fact that it was a governmental entity and that, at the time of the
acciden t, Ms. Poore was an e mploy ee of U.C .H.R.A . and wa s acting w ithin the sco pe of he r emplo ymen t. Neither pa rty
disputes th ese facts on appeal.

                                                             -2-
running of the statue of limitations and that the transfer to circuit court kept the action alive. He also
points to Tenn. Code Ann. § 16-1-116, enacted after the circuit court’s ruling herein, which requires
a court to transfer cases over which the court lacks jurisdiction to the appropriate court, if the
interests of justice require. Mr. Gunter implores this court to apply that legislation to the case at
hand. Finally, Mr. Gunter argues that Part 3 of the GTLA violates the Tennessee Constitution
because it treats citizens of smaller counties differently from citizens of counties with a population
of more than 600,000. We find none of these arguments persuasive and, therefore, affirm the
decision of the trial court to dismiss this action.

                                   I. Filing in a Court Without Jurisdiction

        The first issue that we must decide is whether Mr. Gunter’s cause of action can be saved by
the filing of his complaint in general sessions court prior to the expiration of the statute of
limitations. The general rule is that “a court lacking subject matter jurisdiction over a case has no
authority to transfer it, unless that authority is specifically conferred by statute, rule, or constitutional
provision.” Norton v. Everhart, 895 S.W.2d 317, 319 (Tenn. 1995). The Tennessee Supreme Court
has clearly stated that trial courts possess no “inherent authority to transfer cases in the absence of
statutory authority.” Id. 895 S.W.2d at 320; Coleman v. Coleman, 190 Tenn. 286, 293-94, 229
S.W.2d 341, 344-45 (Tenn. 1950).2

        The question of whether an action can be maintained against a governmental entity when it
was originally filed in the general sessions court and later “removed” to the circuit court after the
statute of limitations expired has previously been addressed by this court in Doyle v. Cole, No.
M1999-02115-COA-R9-CV, 2000 Tenn. App. LEXIS 4 (Tenn. Ct. App. Jan. 10, 2000) (no Tenn.
R. App. P. 11 application filed). In Doyle, the plaintiffs filed a civil action in the General Sessions
Court of Davidson County on October 26, 1998, against the Nashville Electrical Service (“NES”),
claiming that they were injured in an accident caused by an NES agent on November 6, 1997. NES
filed a motion to dismiss and, in response, the plaintiffs filed a motion to “remove” the case to the
circuit court. On December 10, 1998, the general sessions court transferred the case to the circuit
court. NES filed a motion for summary judgment, which the circuit court overruled. An
interlocutory appeal was taken to this court.

        The appellees in that case conceded before this court that they had not filed their lawsuit in
the circuit court within twelve months of the accident. However, they contended that by filing the
action in the general sessions court they tolled the running of the statute of limitations and that the
transfer to the circuit court kept the action alive, citing Flowers v. Dyer County, 830 S.W.2d 51
(Tenn. 1992). In Doyle, this court first distinguished the case therein from Flowers by noting that,
in Flowers, the Tennessee Supreme Court applied the provisions of a statute, Tenn. Code Ann. § 16-



         2
           In Norton, the Court invited the legislature to enact a broad transfer statute. Norton, 895 S.W.2d at 320. The
legislature has since done so in Tenn. Code Ann. § 16-1-116.

                                                          -3-
11-102(b), that mandated the transfer of suits filed in chancery court to the circuit court when the
chancery court does not have subject matter jurisdiction.3 This court then stated:

         We know of no comparable statutory provisions mandating (or allowing) a case to
         be transferred from the general sessions court to the circuit court. The circuit court
         does have appellate jurisdiction over cases tried in the general sessions court, Tenn.
         Code Ann. § 16-11-112, and the circuit court and chancery courts may remove cases
         from the general sessions courts by writ of certiorari. Tenn. Code Ann. § 27-8-104.
         But we hold that the general sessions court did not have the authority to transfer one
         of its cases to the circuit court prior to the rendition of judgment.

         In a case involving an unauthorized transfer from the circuit court to the Tennessee
         Claims Commission, this court dismissed the action on a statute of limitations
         defense. The court said, “since the case was not transferred pursuant to Tenn. Code
         Ann. § 9-8-307(i)(1), the filing of the action in the Circuit Court . . . cannot be relied
         upon to toll the running of the statute of limitations.” Locust v. State, 912 S.W.2d
         716, 718 (Tenn. Ct. App. 1995). We think the same reasoning applies here.

Doyle, 2000 Tenn. App. LEXIS 4, at *3-*4 (footnote omitted). In accordance with Coleman,
Norton, and Doyle, we find that Mr. Gunter’s filing of the complaint herein in general sessions court
did not toll the statute of limitations, and the “removal” was unauthorized.4 Thus, he did not file his
lawsuit in the court with exclusive jurisdiction within the time allowed by statute.

                                         II. Tenn. Code Ann. § 16-1-116

        Mr. Gunter argues that this court should apply Tenn. Code Ann. § 16-1-116 to allow the
transfer to circuit court, thereby saving his lawsuit from the statute of limitations. Tenn. Code Ann.
§ 16-1-116 was signed into law on May 23, 2000, seven months after the trial court dismissed his
lawsuit.5 Mr. Gunter argues that this court should apply Tenn. Code Ann. § 16-1-116 retroactively
to save his cause of action.

         Tenn. Code Ann. § 16-1-116 states:


         3
           The Supreme Court made the same distinction in Norton, stating “we did not base our holding [in Flowers ]
upon any inherent power of the chancery court. Rather, we determined that the general statute governing the jurisdiction
of circuit and chancery courts, Tenn. Code Ann. § 16-11-102, mandated the transfer.” Norton, 895 S.W.2d at 320.

         4
         At the time of the Doyle decision and at the time U.C.H.R.A. asserted its statute of limitations defense herein,
Tenn. Code Ann. § 16-1-116, which provides statutory authority for such a transfer, was not in existence.

         5
           Obviously, the statute was enacted after Mr. Gunter’s injury and after his lawsuit was filed. It was also signed
a year, almost to the day, after Mr. Gunter filed to have his case removed to the circuit court. It became effective almost
one year after U.C.H.R.A. asserted its statute of limitations defense. Further, it was enacted seven months after the
circuit cou rt’s order d ismissing th e case and after Mr. G unter gav e his notice of appe al to this cou rt.

                                                           -4-
       Transfer of actions or appeals. - Notwithstanding any other provision of law or rule
       of court to the contrary, when an original civil action . . . is filed in a state or county
       court of record or a general sessions court and such court determines that it lacks
       jurisdiction, the court shall, if it is in the interest of justice, transfer such action or
       appeal to any other such court in which the action or appeal could have been brought
       at the time it was originally filed. Upon such a transfer, the action or appeal shall
       proceed as if it had been originally filed in the court to which it is transferred on the
       date upon which it was actually filed in the court from which it was transferred.

Tenn. Code Ann. § 16-1-116 (Supp. 2001).

        The Tennessee Supreme Court has said, “It is the rule that statutes do not operate
retroactively, unless this is so provided therein.” Henderson v. Ford, 488 S.W.2d 720, 721 (Tenn.
1972). Henderson cites Jennings v. Jennings, 165 Tenn. 295, 54 S.W.2d 961 (1932), as “a good
statement of this rule,” which is stated as follows:

       It was said by this court . . . “that all statutes are to be construed as having only a
       prospective operation, unless the purpose and intention of the Legislature to give
       them a retrospective effect is expressly declared or is necessarily implied from the
       language used. In every case of doubt, the doubt must be solved against the
       retrospective effect.” And again “that the law will not be given a retrospective
       operation, unless that intention has been manifested by the most clear and
       unequivocal expression.”

Jennings, 165 Tenn. at 303, 54 S.W.2d at 963-64 (citations omitted); see also Henderson, 488
S.W.2d at 721.

         An exception to this general rule exists in the case of statutes which are purely procedural
in nature. Thus, procedural statues may be retroactively applied to an existing cause of action, unless
the legislature indicates a contrary intention or retroactive application would produce an unjust
result. Saylors v Riggsbee, 544 S.W.2d 609, 610 (Tenn. 1976). However, retrospective application
of a statute whose primarily purpose is procedural is constitutionally forbidden if it creates a new
right, takes away a vested right or impairs contractual obligations. Henderson, 488 S.W.2d at 721;
see Collier v. Memphis Light, Gas & Water Div., 657 S.W.2d 771, 775 (Tenn. Ct. App. 1983). Our
Supreme Court has construed Article I, section 20 of the Tennessee Constitution, as prohibiting laws
“which take away or impair vested rights acquired under existing laws or create a new obligation,
impose a new duty, or attach a new disability in respect of transactions or considerations already
passed.” Doe v. Sundquist, 2 S.W.3d 919, 923 (Tenn. 1999) (citing Morris v. Gross, 572 S.W.2d
902, 905 (Tenn. 1978)).

        Therefore, the issue is whether the retroactive application of Tenn. Code Ann. § 16-1-116
would impair any vested right of U.C.H.R.A. A “‘vested right,’ although difficult to define with
precision, is one ‘which it is proper for the state to recognize and protect and of which [an]

                                                  -5-
individual could not be deprived arbitrarily without injustice.’” Id. The Tennessee Supreme Court
has long held that:

       When a cause of action is barred by a statute of limitations, in force at the time the
       right to sue arose and until the time of limitation expired, that the right to rely upon
       the statute as a defense is a vested right that can not be disturbed by subsequent
       legislation.

Yancy v. Yancy, 52 Tenn. 353, 362 (1871); see also Owens v. Truckstops of Am., 915 S.W.2d 420,
427 (Tenn. 1996) (holding that “This Court has determined that a potential defendant acquires a
vested right not to be sued once a cause of action has accrued and the applicable statute of limitations
has expired.); Watts v. Putnam County, 525 S.W.2d 488, 492 (Tenn. 1975); Collier, 657 S.W.2d at
775; Estate of Carlisia Toney v. Cunningham, C.A. No. 02A01-9801-CV-00005, 1999 Tenn. App.
LEXIS 222, at *6 n.2 (Tenn. Ct. App. Apr. 6, 1999) (no Tenn. R. App. P. 11 application filed). This
holding has been applied in the context of an action under the GTLA. Collier, 657 S.W.2d at 775.

        In Collier, the plaintiff sought a wrongful death action against the state for the death of her
son, who was a minor. The accident giving rise to the wrongful death claim occurred on August 8,
1978, when a wrongful death claim was subject to a one year statute of limitations. In 1980, the
Legislature extended the statute of limitations for a minor’s wrongful death claim until one year after
the decedent would have reached the age of 18 years. See Tenn. Code Ann. § 28-1-106 (1980);
Collier, 657 S.W.2d at 773. The plaintiff filed a complaint against the state on July 20, 1981, which
was dismissed by this court. We stated:

        We . . . consider, however, whether the amendment to the Act in 1980 can be applied
        retrospectively. As noted, suit was not filed within 12 months of the accrual of the
        cause of action, and absent the application of Tenn. Code Ann. § 28-1-106, the cause
        of action is barred.

        When a statute creates a new right, takes away a vested right, or impairs contractual
        obligations, its retrospective application is constitutionally forbidden. TENN. CONST.
        art. 1 § 20; Anderson v. Memphis Housing Auth., 534 S.W.2d 125, 127 (Tenn. Ct.
        App. 1975). Since the suit of plaintiffs was barred at the time of the amendment to
        the Act, there can be no doubt that a retrospective application of the amendment is
        forbidden as taking away a vested right. Therefore, we hold that the actions of the
        plaintiffs under the Act are barred . . . .

Collier, 756 S.W.2d at 775.

        Similarly, in the case herein, Mr. Gunter’s suit was barred at the time of the enactment of
Tenn. Code Ann. § 16-1-116. If this court allowed Mr. Gunter to rely on Tenn. Code Ann. §16-1-
116 it would impair U.C.H.R.A.’s vested right in its statute of limitations defense, in contravention
of the Tennessee Constitution. U.C.H.R.A. had an absolute defense to any case brought against it

                                                  -6-
by Mr. Gunter after the one year statute of limitations had run. U.C.H.R.A.’s defense vested
December 16, 1998, one year and one day after the date of the accident. The legislation, enacted
May 23, 2000, cannot impair U.C.H.R.A.’s vested right in its statute of limitations defense.

                                           III. Constitutional Law Argument

        The last issue that we must address is whether the Tennessee Constitution prevents the
dismissal of Mr. Gunter’s complaint. Mr. Gunter argues that dismissal of his case violates the
Constitution for two reasons.6 The first is that Tenn. Code Ann. § 29-20-307 allows only citizens
residing in counties which have a population of more than 600,000 to file a claim based on the
GTLA in general sessions court, thereby treating Mr. Gunter, who resides in Fentress County, which
has a population of less than 600,000, differently.

          The text of Tenn. Code Ann. § 29-20-307 reads:

          The circuit courts shall have exclusive original jurisdiction over any action brought
          under this chapter and shall hear and decide such suits without the intervention of a
          jury, except as otherwise provided in § 29-20-313(b); provided, that in counties
          having a population of more than six hundred thousand (600,000) according to the
          1970 federal census or any subsequent federal census, the general sessions court shall
          have concurrent original jurisdiction with such circuit court over any action brought
          under this chapter; and provided further, that the jurisdiction conferred upon the
          general sessions court by the provisions of this section shall not extend beyond the
          jurisdictional dollar limit provided in § 16-15-501(d) for such general sessions courts
          in civil cases generally.

Id. The only county that meets the population requirements of Tenn. Code Ann. § 29-20-307 by
having a population of more than 600,000 according to the 1970 or later census is Shelby County.
See Tenn. Code Ann. tit. 13 Tables p. 1013.7 In all other counties in the state, the general sessions



          6
           Nothin g in the record before us indicates that the Attorney Genera l was pro vided n otice of the challeng e to
the constitutionality of the statute, as is required by Tenn. R. Civ. P. 24.04. In In re E.N.R., 42 S.W.3d 26 (Tenn . 2001),
with regard to such procedural failure, the Tennessee Supreme Court noted that one challeng ing the co nstitutionality
of a statute must bear the “ heavy bu rden” of ov ercoming the presump tion that the statute is constitutional. Id. at 31.
Further, the court stated that “constitutio nal issues sh ould rare ly be fore closed by proced ural techn icalities . . . ” but that
the plaintiff’s argument therein “was little more than an afterthought.” Id. at 62 (finding the constitutional issue was
not properly raised at the trial court). The issue of lack of notice to the Attorney General has not been raised herein and
the consequences of that failure have not been addressed. Taking guidance from th e Tennessee Suprem e Court’s
comm ents in In Re E .N.R., where su ch cons equen ces had b een deb ated in this court, we have chosen to address Mr.
Gunter ’s constitutio nal argum ent.


          7
              See also www.census.gov/main/www/cen2000.html (giving the year 2000 census statistics).

                                                                -7-
court does not have concurrent jurisdiction with the circuit court to hear cases brought pursuant to
the GTLA. Thus, in every county but one, all claimants under the GTLA must file in circuit court.
        Mr. Gunter argues that the population requirement in Tenn. Code Ann. § 29-20-307 is a
violation of the Equal Protection Clause of the Tennessee Constitution. We begin our analysis by
noting that “the Legislature of Tennessee, like the legislature of all other sovereign states, can do all
things not prohibited by the Constitution of this State or of the United States.” Nolichuckey Sand
Co., Inc. v. Huddleston, 896 S.W.2d 782, 788 (Tenn. Ct. App. 1994) (citing Perry v. Lawrence
Election Comm., 219 Tenn. 548, 411 S.W.2d 538, 539 (Tenn. 1967)). Therefore, courts must uphold
legislation except where it directly impinges on the state or federal constitutions. Id.

       Of the two provisions of the Tennessee Constitution that guarantee equal protection, Mr.
Gunter claims only one is violated by the population classification in Tenn. Code Ann. § 29-20-307:
the Class Legislation Clause, which provides:

        General laws only to be passed.–The Legislature shall have no power to suspend
        any general law for the benefit of any particular individual, nor to pass any law for
        the benefit of individuals inconsistent with the general laws of the land; nor to pass
        any law granting to any individual or individuals, rights, privileges,[ immunities], or
        exemptions other than such as may be, by the same law extended to any member of
        the community, who may be able to bring himself within the provisions of such law.

TENN. CONST. art. XI, § 8.

        The Tennessee Supreme Court has previously considered constitutional challenges to
legislation based on population classifications and has interpreted Article XI, section 8 of the
Tennessee Constitution as prohibiting the legislature from passing laws that benefit a specific county
or counties or an individual or individuals unless the special classification rests on a reasonable
basis. The Court recently explained the appropriate analysis.

        We have often recognized that the Class Legislation Clause of Article XI, section 8
        is similar to the Equal Protection Clause of the Fourteenth Amendment to the United
        States Constitution, and this Court has previously applied Equal Protection analysis
        to questions arising under the Class Legislation Clause. See, e.g., Riggs v. Burson,
        941 S.W.2d 44, 52 (Tenn. 1997). To this end, we have recognized that Article XI,
        section 8 “guarantees that persons similarly situated shall be treated alike” Evans v.
        Steelman, 970 S.W.2d 431, 435 (Tenn. 1998) (citation omitted), and that it “prohibits
        the General Assembly from suspending the general law or passing any law
        inconsistent with the general law for the benefit of any individual [or group of
        individuals]. . . .” Finister v. Humboldt Gen. Hosp., Inc., 970 S.W.2d 435, 440 n. 3
        (Tenn. 1998).

        However, the Class Legislation Clause does not remove from the General Assembly
        all power to draw classifications distinguishing among differing groups. “The initial

                                                  -8-
       discretion to determine what is ‘different’ and what is ‘the same’ resides in the
       legislatures of the States, and the legislatures are allowed considerable latitude in
       establishing classifications and thereby determining what groups are different and
       what groups are the same.” State v. Smoky Mountain Secrets, Inc., 937 S.W.2d 905,
       912 (Tenn. 1996) (quoting Plyler v. Doe, 457 U.S. 202, 216, 102 S. Ct. 2382, 72
       L.Ed.2d 786 (1982) (internal quotation marks removed)). Therefore, unless the
       classification “interferes with the exercise of a ‘fundamental right’ or operates to the
       peculiar disadvantage of a ‘suspect class,’ Article XI, section 8 requires only that the
       legislative classification be rationally related to the objective it seeks to achieve. See,
       e.g., Newton v. Cox, 878 S.W.2d 105, 110 (Tenn. 1994).

City of Chattanooga v. Davis, 54 S.W.3d 248, 276 (Tenn. 2001).

        Accordingly, unless a fundamental right or suspect class is involved, legislative
classifications are generally examined to determine if there is a rational basis for the classification.
Because all citizens with claims against local governments are provided a method to bring those
actions, no fundamental right is implicated by the statutory provision allowing citizens of the most
populous county to bring qualifying GTLA actions in either of two courts. Neither Mr. Gunter nor
other individuals are denied access to courts by the provision. Similarly, the provision does not
adversely affect any suspect class.

        In applying the rational basis test, courts presume that the legislature acted constitutionally
and will uphold the statute “if any state of facts can reasonably be conceived to justify the
classification or if the unreasonableness of the class is fairly debatable. . . .” City of Chattanooga,
54 S.W.3d at 276 (quoting Bates v. Alexander, 749 S.W.2d 742, 743 (Tenn. 1988)). When
determining whether a rational or reasonable basis exists for the legislature’s special classification
based on population we must first look to any reason provided by the act. Stalcup, 577 S.W.2d 439,
442 (Tenn. 1978). However:

        It is not necessary that the reasons for the classification appear on the face of the
        legislation. State ex rel. Melton v. Nolan, 161 Tenn. 293, 30 S.W.2d 601 (1930). If
        any possible reason can be conceived to justify the classification, it will be upheld
        and deemed reasonable. Knox-Tenn Theaters v. McCanless, 177 Tenn. 497, 151
        S.W.2d 164 (1941). So long as the statute applies equally and consistently to all
        persons who are or may come into the like situation or circumstance, it is not
        objectionable as being based upon an unreasonable classification. Stratton v. Morris,
        89 Tenn. 497, 15 S.W. 87 (1890). There is no general rule by which to distinguish
        a reasonable from an unreasonable classification, the question being a practical one
        varying with the facts in each case. Dilworth v. State, 204 Tenn. 522, 322 S.W.2d
        219 (1959). Where the reasonableness of the classification is fairly debatable the
        courts will uphold the classification. Phillips v. State, 202 Tenn. 402, 304 S.W.2d
        614 (1957). The burden of showing that the classification does not rest upon a


                                                  -9-
         reasonable basis is upon the party attacking the statute. Estrin v. Moss, 221 Tenn.
         657, 430 S.W.2d 345 (1968).

Stalcup, 577 S.W.2d at 442.

        In Hart v. City of Johnson City, 801 S.W.2d 512 (Tenn. 1990), the Tennessee Supreme Court
listed cases in which the use of population classifications in legislation which rendered general
statutes applicable in one or several, but not all, counties were upheld as having a rational basis:

         This Court has upheld the use of population classifications in legislation which has
         rendered general statutes applicable in several, but not all, counties in which the
         Court found a rational basis for the classification. See, e.g., Bates v. Alexander, 749
         S.W.2d 742 (Tenn. 1988) (upholding a statute requiring county registers to collect
         increased fees, except in the five most populous counties in the state); Baker v. State,
         191 Tenn. 559, 235 S.W.2d 435 (1950) (upholding an Act prescribing a special
         method of selecting juries in certain counties); Reasonover v. City of Memphis, 162
         Tenn. 633, 39 S.W.2d 1029 (1931) (upholding Acts authorizing assessment of costs
         of street improvements in cities of more than stated populations); Darnall v.
         Shapard, 156 Tenn. 544, 3 S.W.2d 661 (1928) (upholding an Act relating to the
         licensing of dogs in certain counties).

         We have also upheld legislation which has rendered general statutes applicable in
         only one county, where we found a rational basis for the classification. See e.g.,
         Shelby County Civil Service Merit Bd. v. Lively, 692 S.W.2d 15 (Tenn. 1985)
         (upholding an act eliminating authority of county officials to terminate deputies,
         applicable solely in Shelby County); Harwell v. Leach, 672 S.W.2d 761 (Tenn. 1984)
         (upholding a statue prohibiting the sale of fireworks, applicable only in Knox
         County); Peterson v. Grissom, 194 Tenn. 26, 250 S.W.2d 3 (1952) (upholding a
         “road law,” applicable to only one county by virtue of population classification);
         Elliott v. Fuqua, 185 Tenn. 200, 204 S.W.2d 1016 (1947) (upholding a statute
         prohibiting the sale of pyrotechnics, applicable only in Davidson County); Knox
         County v. State ex rel. Nighbert, 177 Tenn. 171, 147 S.W.2d 100 (1940) (upholding
         the Teacher Tenure Act, applicable to Knox County alone); cf. Canale v. Stevenson,
         224 Tenn. 578, 458 S.W.2d 797 (1970) (invalidating for absence of rational basis,
         a statute forbidding “fortune telling,” applicable only in Shelby County).

Hart, 801 S.W.2d at 514-15.8




         8
          Hart was decided on a different provision of the Tennessee Constitution, but the Court included a history of
challenges to po pulation based leg islative classifications as a backgrou nd to its analysis.

                                                        -10-
        In the area of fixing jurisdiction of courts, the Tennessee Constitution gives wide discretion
to the General Assembly. “The judicial power of this State shall be vested in one Supreme Court
and in such Circuit, Chancery or other inferior Courts as the legislature shall from time to time,
ordain and establish; . . .” TENN. CONST. Art VI, § 1. In addition, Article VI, section 8 provides “the
jurisdiction of the Circuit, Chancery and other Inferior Courts, shall be as now established by law,
until changed by the legislature.”

        “It is evident from the provisions of the Constitution that but few limitations were intended
to be placed upon the power of the legislature to create, establish, and change inferior courts.”
Hodge v. State, 135 Tenn. 525, 532, 188 S.W. 203, 204 (1916). Further, section 8 of Article 6 is “a
reservation of power to alter the jurisdiction of the courts established, and as a matter of course to
enlarge or diminish, or else there could be no alteration.” Id. 135 Tenn. at 534, 188 S.W. at 205
(citing Jackson v. Nimmo, 71 Tenn. 597, 598 (1879)).

        These principles have been applied to statutes making jurisdictional changes in a court in one
county as well as to creation and jurisdiction of special courts. See, e.g., White v. Garner, 192 Tenn.
429, 241 S.W.2d 518 (1951). In White, the Supreme Court considered an argument that an act
creating the Law Court of Humboldt County violated Article 11, section 8 of the Tennessee
Constitution. The Court held, first, that the act was not inconsistent with the general law regarding
venue in transitory actions, and also stated:

        There is nothing in the Act to prohibit a citizen of the jurisdiction of the Humboldt
        Law Court from being sued, in any other county of the State, if found within the
        County. This law is not passed for the benefit of any particular individual or group
        of individuals but is purely passed to localize the actions relative to the various
        districts of the County and the citizens thereof. . . . We can see no constitutional
        prohibition against such an Act.

Id. 192 Tenn. at 437, 241 S.W.2d at 521.

         Even more pertinent to the issue herein, in Rains v. Rains, 58 Tenn. App. 214, 428 S.W.2d
650 (1968), the appellant challenged the jurisdiction of the general sessions court of Overton County
to hear and determine divorce cases and divest title to real estate because of the monetary
jurisdictional limitation generally applicable to general sessions court. Prior to Rains, this court had
recognized that the specific general sessions court at issue had been given “concurrent jurisdiction
with the circuit and chancery courts in matters relating to divorce” and, therefore, was “when acting
in this area of the law, a court of general jurisdiction.” Langford v. Langford, 220 Tenn. 600, 603,
421 S.W.2d 632, 634 (1967). The Rains court then stated:

        Section 1 Article 6 of the Constitution of Tennessee, and the many cases annotated
        thereunder in Volume 1 of Tennessee Code Annotated, adequately disposes of any
        question of the authority of the General Assembly to make allocation of judicial
        powers and jurisdiction.

                                                 -11-
Rains, 58 Tenn. App. at 223, 428 S.W.2d at 655. Thus, the court found no violation of the Special
Legislation Clause of the Tennessee Constitution in an act giving to the general sessions court in one
county concurrent jurisdiction with circuit court, which is exactly what the provision being
challenged by Mr. Gunter does.9

       Finally, in City of Chattanooga, the Tennessee Supreme Court upheld against a Class
Legislation Clause challenge an act allowing municipalities to adopt by ordinance state traffic
offenses. The court found that the purpose of the legislation was “economy, efficiency, and
expeditious handling of traffic cases,” which provided a rational basis. 54 S.W.3d at 277.

        We conclude that the provision allowing citizens of the most populous county or counties
to bring qualifying GTLA actions in general sessions courts has a rational basis. The constitution’s
grant to the legislature of wide discretion to set and alter jurisdiction of courts implies the kind of
legislative decision evidenced by the challenged provision, designed to accommodate the needs of
citizens and the workload of courts, with the goal of judicial economy. Such decisions are often
most appropriately made on the basis of the situation existing in a particular locality.

        The second issue of constitutionality we must address is Mr. Gunter’s argument that it would
be unconstitutional to hold that the filing of the plaintiff’s claim in Flowers tolled the statute of
limitations, but that his filing in general sessions court did not toll the statute of limitations. As
previously stated, the Tennessee Supreme Court in Flowers followed the provisions of a statute,
Tenn. Code Ann. § 16-11-102(b), that mandated the transfer of suits filed in chancery court to the
circuit court when the chancery court does not have subject matter jurisdiction. The Court later
distinguished its holding in Flowers from the situation where no statutory authority for transfer
exists. Norton, 895 S.W.2d at 320. Similarly, there was no statute authorizing the transfer or
“removal” herein at the time this action was filed or at the time it was dismissed. Therefore, the cases
are distinguishable, and this argument is without merit.

                                                        IV.

        We affirm the decision of the trial court dismissing this complaint, remand the case for any
further proceedings that may become necessary, and tax the costs on appeal to the appellant, Mr.
Gunter.



                                                               ___________________________________
                                                               PATRICIA J. COTTRELL, JUDGE



        9
         The general sessions court is given concurrent jurisdiction with the circuit court for claims only up to the
monetary jurisdictional limit of that court under Tenn. Code Ann. § 29-20-307.

                                                        -12-